Case: 20-50398     Document: 00515820571         Page: 1     Date Filed: 04/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 13, 2021
                                  No. 20-50398
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jan Abraham Nel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:17-CR-2152-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Jan Abraham Nel pleaded guilty to wire fraud, in violation of 18 U.S.C.
   § 1342. Nel appeals the district court’s denial of a pro se motion in which he
   sought the return of “all property seized since April 2016” in his criminal
   case, citing Federal Rule of Criminal Procedure 41(g). He also appeals the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50398      Document: 00515820571           Page: 2   Date Filed: 04/13/2021




                                    No. 20-50398


   denial of his motion seeking to recuse the district court judge, based on the
   judge’s alleged bias, prejudice, and a conflict of interest. Further, he appeals
   the denial of a self-styled motion “Silence is Not an Option” where he argued
   that an examination of his case by the news media would expose violations of
   his constitutional rights during his prosecution for wire fraud. Nel has also
   moved for the appointment of counsel.
          Though Nel appealed all three of the district court’s orders denying
   his pro se motions, his brief mentions only the order denying his Rule 41(g)
   motion. Nel states on the first page of his brief that he is challenging the
   district court’s denial of his Rule 41(g) motion, but he provides no supporting
   argument or citation to legal authority. He offers only a vague, unsupported
   allegation that the warrant supporting the search and seizure of his property
   was based on an affidavit that contained false statements. Nel does not
   elaborate on these allegedly false statements.
          This court liberally construes briefs filed by pro se litigants. Yohey v.
   Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nonetheless, even pro se parties
   must reasonably comply with Federal Rule of Appellate Procedure 28(a)(8),
   which requires that the appellant’s brief contain, among other things, an
   argument setting out the appellant’s contentions and the reasons for them.
   Id. Because Nel has not addressed the district court’s denial of his Rule 41(g)
   motion or his other pro se motions, he has abandoned any argument he could
   have raised regarding the court’s rulings on his motions. Id. at 224-25.
          The judgment of the district court is AFFIRMED. Nel’s motion for
   the appointment of counsel is DENIED.




                                          2